Citation Nr: 1749437	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-35 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a bilateral shoulder disability, to include as due to a right knee disability, and as due to in-service gallbladder surgery.

3.  Entitlement to service connection for a left knee disability, to include as due to a right knee disability.

4.  Entitlement to a disability rating higher than 20 percent for temporomandibular joint disability (TMJ).

5.  Entitlement to a disability rating for a lumbar spine disability higher than 10 percent prior to December 6, 2016; and higher than 20 percent thereafter.

6.  Entitlement to an effective date prior to October 3, 2013 for the grant of service connection, and to an initial disability rating higher than 10 percent, for left lower extremity radiculopathy.

7.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision dated in March 2015, the Board reopened the claim of service connection for a right knee disorder, and then remanded the reopened claim, along with the issues of service connection for a left knee and bilateral shoulder disability, and the lumbar spine and TMJ rating claims, and the TDIU claim for further development and consideration.

In a decision dated in July 2017, the RO increased the rating for the Veteran's service-connected lumbar spine disability to 20 percent effective December 6, 2016.

In a decision dated in October 2013, the RO granted service connection for left lower extremity radiculopathy with a rating of 10 percent effective October 3, 2013.  On further reflection, because the grant of service connection for left lower extremity is essentially part and parcel of the lumbar spine rating claim, and as it does not commence from the earliest possible effective date stemming from the underlying claim for a higher rating for the service-connected lumbar spine disability (Swain v. McDonald, 27 Vet. App. 219, 224 (2015)), or constitute the highest possible rating for radiculopathy (AB v. Brown, 6 Vet. App. 35, 39 (1993)), the Board has recharacterized the issues as identified on the title page.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, Note 1 (evaluate any associated objective neurologic abnormalities...separately).   

In the March 2015 decision, the Board referred a claim of service connection for joint pain secondary to anthrax shots.  It does not appear that action has been taken on this matter and it is again referred to the RO for appropriate action.  See 38 C.F.R. § 19.9(b).

The issues of service connection for a right knee and a right shoulder disability are resolved in this decision.  The left knee and left shoulder service connection claims, the lumbar spine and TMJ rating claims, the newly service-connected left lower extremity radiculopathy issues, and the claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran injured his right knee and his right shoulder during service and those injuries never fully resolved.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals, right knee, status post surgery, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for residuals, right shoulder injury, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for right knee and right shoulder injuries he incurred during service, which he contends have never fully resolved.  He also posits that it is probable that "20 years of lifting 80 - 100 pound tool boxes, even heavier aircraft parts, years of war games, mandatory physical training, and distorting [his] body and hanging upside down to perform aircraft maintenance" led to his current right knee and right shoulder condition.  See October 2010 notice of disagreement (NOD).

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 3.102.  

Facts and Analysis

Service treatment records (STRs) confirm that the Veteran twisted his right knee during maneuvers in 1987 and injured his right shoulder jumping out of a plane in 2000, and that both of these joints were still bothersome to him at the time of his retirement from active military service.  See, e.g., STRs dated in April 1987, which advise that the Veteran "felt a pop" while standing on in weight bearing; and STRs dated in September 2000, which advise of constant right shoulder pain after jumping in and out of an E-3 aircraft.  At the time of his retirement he had worked as an Aircraft Systems Superintendent for 8 years, and as an Aircraft Hydraulic Systems Craftsman for 12 years.  See DD-214.

After service, the Veteran felt a pop in his right knee and underwent right knee partial medial and lateral meniscectomy surgery a few days later.  See private surgery records dated November 12, 2008.  The Veteran nonetheless contends that he continues to have right knee and right shoulder problems; and his complaints are corroborated by medical evidence.  On VA examination in December 2016 there was "abnormal"/less than full range of motion of the right knee, with objective evidence of pain on weight bearing; and abnormal range of motion of the right shoulder, with objective evidence of pain on rest/non-movement and on weight bearing, and functional loss/less movement than normal.  Radiologic testing in conjunction with the examination was not done.  According to examiner, the Veteran's current right knee and right shoulder disorders are less likely than not related to service because treatment during service was "conservative.

The Board does not find this rationale persuasive as it implies that invasive treatment was needed during service in order to establish a current nexus.  In any event, the evidence shows that the Veteran's treatment during service, which included physical therapy, crutches, pain medications, and rest, was prolonged; and the Veteran's complaints at the time of his retirement from service demonstrate that his right knee and right shoulder problems were still not resolved.  See, e.g., active duty provider's June 14, 2000 Report of Medical Assessment for retirement, in which the provider noted the Veteran's complaints of right knee pain and remarked that there were "multiple conditions of chronicity dating prior to last assessment."  Moreover, the Veteran has complained of "off and on" right knee symptoms since the injuries during service (See, e.g., September 2000 and July 2009 VA examination reports), and of right shoulder problems since service (see Veteran's October 2010 notice of disagreement); and maintains that "the 20 years of lifting 80 - 100 pound tool boxes, even heavier aircraft parts, years of war games, mandatory physical training, and distorting my body and hanging upside down to perform aircraft maintenance" also contributed to his current right knee and right shoulder disorders.  The Board finds the Veteran's lay assertions during his VA examinations and in his October 2010 NOD to be not only consistent with STRs but also credible given the rigors of any long military career and the circumstances of this particular Veteran's service; and thus accords this evidence great weight.  

There consequently is competent medical evidence of right knee and right shoulder injuries in STRs, and credible, highly probative lay evidence of symptomatology since those in-service injuries.  There is also competent medical evidence of a current right knee and right shoulder disorder.  See December 2016 VA examination report.  On the other hand, there is negative medical opinion evidence regarding these two issues, but the justification for these conclusions seems logically inconsistent.  There consequently is an approximate balance of evidence for and against the claims.  Therefore, and according the Veteran all reasonable doubt, the Board finds that service connection for residuals, right knee, status post surgery, and residuals, right shoulder injury, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Service connection for residuals, right knee injury, status post medial and lateral meniscectomy surgery, is granted.

Service connection for residuals, right shoulder injury, is granted.


REMAND

In a statement dated in July 2017, the Veteran reported that he was trying to obtain outstanding medical records relevant to his claims, but was having a hard time getting the records because his physician was in the process of moving.  Before making a decision on any of the remaining claims, the Board finds that remand is warranted for further assistance to the Veteran in accordance with 38 C.F.R. § 3.159(c)(1).  

A VA examination of the lumbar spine was conducted in December 2016, pursuant to the Board's remand.  However, that examination was not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  See also Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that the examiner should "estimate the functional loss that would occur during flares").  While on remand the Veteran should be afforded a new VA examination.  The left lower extremity radiculopathy effective date and rating issues are intertwined with the lumbar spine rating claim as that development may provide relevant evidence as to that claim.  See Swain, 27 Vet. App. at 224 (holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).  See also AB, 6 Vet. App. at 39 (providing that a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  Additionally, as the Veteran's service-connected disability picture has changed, new examinations and nexus opinions will be requested regarding the issues of service connection for a left knee disorder and a left shoulder disorder.

Since the case is being remanded, updated VA treatment records dated after May 2016 should be associated with the claims file.  

Accordingly, these issues are REMANDED for the following actions:

1.  Update the record to include all of the Veteran's VA medical records dated after May 2016.  

2.  Send a letter to the Veteran asking him to identify the source/location of the private medical records he referenced in his July 2017 statement, and then take steps to assisting him in obtaining those records.  Associate any located records with the claims file.

3.  After completion of the above, schedule the Veteran for a new VA examination regarding his claim of service connection for a left knee disorder and a left shoulder disorder, and to ascertain the severity of his service-connected lumbar spine disability.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file must also be reviewed by the examiner.  

All indicated tests should be done, and all findings reported in detail.  The examiner is then requested to

a. provide the diagnosis of each left knee disorder and each left shoulder disorder found on examination or at any other time during the appeal period; and then

b. opine, for each current left knee and left shoulder disorder identified, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder (i) began during service or in the year after the Veteran's 2001 retirement from active military service; or (ii) is related to some incident of active military service; or (iii) was caused by, or is aggravated by, the Veteran's service-connected lumbar spine, right knee, or right shoulder disabilities, or his in-service cholecystectomy.

NOTE:  Aggravation is an increase in severity beyond the natural progress of the disease or temporary flare-up.

A complete rationale should be provided for all opinions reached.

c. Provide range of motion findings for the lumbar spine on both active and passive motion, in weight bearing and nonweight-bearing circumstances.  

d. Estimate the functional loss of the lumbar spine that would occur during flares.

e. Assess the impact of the Veteran's service-connected disabilities on his occupational functioning.

If any of these assessments cannot be accomplished, it should be explained why.

4.  After completion of the above and any other development deemed necessary, readjudicate the left knee and left shoulder service connection claims, the lumbar spine, left lower extremity radiculopathy, and TMJ rating claims, the issue of an earlier effective date for the grant of service connection for left lower extremity radiculopathy, and the intertwined appeal for TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


